                 Case 2:19-cr-00153-TLN Document 18 Filed 07/20/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AARON D. PENNEKAMP
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00153-TLN
                                                                  2:19-CR-00154-TLN
12                                 Plaintiff,
                                                         STIPULATION TO CONTINUE HEARING;
13                           v.                          FINDINGS AND ORDER
14   BRENT C. LETT,                                      DATE: July 23, 2020
                                                         TIME: 9:30 a.m.
15                                Defendant.             COURT: Hon. Troy L. Nunley
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       This matter was previously before this Court on March 5, 2020 for an admit/deny hearing

21 regarding a Petition for Violation of Supervised Release filed with this Court on January 7, 2020. See

22 Dkt. Nos. 10, 11.

23          2.       At that admit/deny hearing, defendant admitted each of the three charges alleged in the

24 Petition for Violation of Supervised Release, and this matter was set for a disposition hearing regarding

25 defendant’s admitted violations. See id. By that same previous order, and without objection from the

26 government, this Court ordered that the defendant be released from custody, pending disposition of this

27 matter. See id.

28          3.       Defendant’s probation officer has informed the parties that the defendant has continued to


      STIPULATION CONTINUING HEARING                     1
                 Case 2:19-cr-00153-TLN Document 18 Filed 07/20/20 Page 2 of 2


 1 perform well on supervised release pending his disposition hearing. As a result, the probation officer

 2 has no objection to a continued disposition hearing in this matter.

 3          4.      In accordance with this Court’s general orders, which authorize the continuance of all

 4 criminal matters in this District, the parties now stipulate and agree to continue the disposition hearing

 5 previously set in this case until September 24, 2020, at 9:30 a.m.

 6          IT IS SO STIPULATED.

 7
     Dated: July 17, 2020                                    MCGREGOR W. SCOTT
 8                                                           United States Attorney
 9
                                                             /s/ AARON D. PENNEKAMP
10                                                           AARON D. PENNEKAMP
                                                             Assistant United States Attorney
11

12
     Dated: July 17, 2020                                    /s/ DONALD P. DORFMAN
13                                                           DONALD P. DORFMAN
14                                                           Counsel for Defendant
                                                             BRENT C. LETT
15

16
                                            FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED this 17th day of July, 2020.
18

19

20

21                                                                  Troy L. Nunley
                                                                    United States District Judge
22

23

24

25

26

27

28

      STIPULATION CONTINUING HEARING                     2
